— Judgment, Supreme Court, Bronx County (Peter J. Benitez, J), rendered September 25, 2008, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 20 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. We note that the testimony of the People’s identifying witness was corroborated by persuasive circumstantial evidence.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Moskowitz, Freedman, Richter and Manzanet-Daniels, JJ.